Case: 19-11733   Date Filed: 08/14/2020   Page: 1 of 20



                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11733
                      ________________________

                  D.C. Docket No. 1:17-cv-03943-TCB

NATIONWIDE PROPERTY & CASUALTY INSURANCE COMPANY,
NATIONWIDE MUTUAL FIRE INSURANCE COMPANY,

                                             Plaintiffs - Appellees,

versus

RENAISSANCE BLISS, LLC,
RENAISSANCE RESIDENTIAL, LLC,
CITY WALK APARTMENTS, LLC,
RENAISSANCE RETAIL, LLC,
COHEN & ASSOCIATES, LLC,

                                             Defendants - Appellants,

PARIS EVANS,

                                             Defendant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (August 14, 2020)
               Case: 19-11733     Date Filed: 08/14/2020   Page: 2 of 20



Before WILLIAM PRYOR, Chief Judge, ROSENBAUM and LUCK, Circuit
Judges.

PER CURIAM:

      Nationwide Property and Casualty Insurance Company and Nationwide

Mutual Fire Insurance Company (collectively, “Nationwide”) insured several firms

with ownership interests in Renaissance Walk, a condominium and retail complex

in Atlanta, Georgia.     In September 2013, Paris Evans was attacked near the

complex’s parking area, and a corporate officer for five firms affiliated in some way

with the complex promptly traveled to Atlanta to investigate. But he did not notify

Nationwide of the incident. Nearly two years later, in 2015, Evans filed a lawsuit in

state court seeking damages for her injuries. In an amended complaint, she named

each of what we will call the Renaissance Entities—City Walk Apartments, LLC,

Renaissance Residential, LLC, Renaissance Bliss, LLC, Renaissance Retail, LLC,

and Cohen & Associates, LLC—among other defendants. Nationwide provided a

defense but eventually discovered that it had not been notified when the Renaissance

Entities first learned of the incident.

      Nationwide filed this declaratory judgment action regarding its coverage

obligations. Shortly thereafter, Nationwide and the Renaissance Entities decided to

settle the underlying lawsuit, and they signed an agreement to preserve their dispute

in this matter. At summary judgment, the district court concluded that under Georgia

law, the Renaissance Entities had unreasonably delayed in notifying Nationwide of
                                           2
              Case: 19-11733     Date Filed: 08/14/2020    Page: 3 of 20



the attack on Evans. As a result, the court granted summary judgment to Nationwide,

allowing it to recoup $275,000 that it had paid towards the settlement.

      On appeal, the Renaissance Entities raise a new issue: They argue that the

district court lacked jurisdiction because Nationwide’s declaratory-judgment action

allegedly became moot when Nationwide paid to settle with Evans. They also

contend that the district court wrongly applied Georgia law, rather than California

law, and that it erred in holding that the Renaissance Entities’ notice to Nationwide

was unreasonable as a matter of law.

      As set forth below, we conclude that a justiciable case or controversy remains

among the parties and that the district court properly resolved the choice-of-law issue

in favor of Georgia law. We also conclude that the Renaissance Entities’ delay in

notifying Nationwide of the incident was unreasonable as a matter of law.

Accordingly, we affirm.

                                          I.

                                          A.

      We begin by identifying the several parties and players in this case. It’s a long

list, and we start by describing the parties that make up what we have referred to as

the Renaissance Entities.

      To do that, though, we first give a basic description of the property at the

center of the insurance dispute. As of September 2013, Renaissance Walk was the


                                          3
              Case: 19-11733     Date Filed: 08/14/2020    Page: 4 of 20



name of a condominium development located in Atlanta, Georgia. The complex

included several residential units, retail space, and a parking area.

        At Renaissance Walk, Renaissance Residential owned about 140 of the

residential units, and Renaissance Retail leased on-site ground-floor retail space.

Renaissance Bliss, a holding company, owned both Renaissance Residential and

Renaissance Retail; all three entities had their principal place of business in

California. After its formation on October 10, 2013, City Walk Apartments, LLC,

took title to the residential units that Renaissance Residential owned at Renaissance

Walk.

        Cohen & Associates managed Renaissance Bliss, Renaissance Residential,

and Renaissance Retail, each of which had no employees. Roni Braitanbaum was

the firm’s Chief Operating Officer. In that role, he served as asset manager of

Renaissance Residential and Renaissance Retail. In effect, he was the de facto chief

operating officer of Renaissance Bliss, Renaissance Residential, and Renaissance

Retail.

        Cohen & Associates, in turn, employed Yvette Moore as regional manager,

with responsibility for its properties in Florida and Georgia. As part of her role, she

reported incidents or issues at her properties to Braitanbaum. Cohen & Associates

contracted with a separate company for day-to-day management of the condominium

units owned by Renaissance Residential.


                                           4
              Case: 19-11733     Date Filed: 08/14/2020   Page: 5 of 20



      Now that we have described the roles of the various Renaissance Entities, we

turn to the plaintiffs in this action—the two insurers, whom we have referred to and

will continue to refer to collectively as Nationwide. Nationwide Property issued the

primary commercial general liability policy to Renaissance Bliss and Renaissance

Residential, with a general aggregate limit of $2 million and a per-occurrence limit

of $1 million. For its part, Nationwide Mutual issued an excess policy to these same

entities with a per-occurrence limit of $5 million.

      The policies were delivered by mail to Renaissance Bliss and Renaissance

Residential’s address in Woodland Hills, California.           Both policies name

Renaissance Bliss, Renaissance Residential, and Renaissance Retail as insured

parties. The primary policy identifies the named insureds’ business as property

owner and condominium manager, and it notes the location of the property in

Atlanta, Georgia. Both policies contain Georgia-specific endorsements, and the

excess policy also incorporates the terms of the primary policy by reference.

      The primary policy, under the heading of “Duties In The Event Of

Occurrence, Offense, Claim Or Suit,” provides as follows: “You must see to it that

we are notified as soon as practicable of an ‘occurrence’ or an offense which may

result in a claim,” and it defines an “occurrence” as “an accident.” The primary

policy also states that “[n]o person or organization has a right under this Coverage




                                          5
              Case: 19-11733    Date Filed: 08/14/2020   Page: 6 of 20



Part . . . [t]o sue us on this Coverage Part unless all of its terms have been fully

complied with.” The excess policy includes nearly identical terms.

                                         B.

      Evans worked as a property manager for the company with which Cohen &

Associates contracted to manage Renaissance Residential’s condominium units. In

that role, she worked closely with Moore, the regional manager for Cohen &

Associates. On September 2, 2013, while Evans was checking to make sure a

ground-level door located off the parking deck was closed, she was sexually

assaulted by an unidentified man who threatened her by putting a knife to her neck.

The man raped her and then tased her twice before leaving the area. The police

responded to the incident and spoke with Evans at Renaissance Walk before she was

transported to the hospital by paramedics. The police report indicates that apartment

staff told the responding officers that a security camera in the parking area was not

operational. Renaissance Bliss, Renaissance Residential, Renaissance Retail, and

Cohen & Associates did not own or manage these common spaces, which were the

responsibility of a condominium association at Renaissance Walk.

      That night, Moore called Braitanbaum to inform him that Evans had been

attacked. Braitanbaum was concerned about the incident and one of his “team

member[s],” so he immediately went to the airport to fly to Atlanta from California.

Before leaving for Atlanta, he reported the incident to Gidi Cohen, his supervisor


                                         6
             Case: 19-11733    Date Filed: 08/14/2020   Page: 7 of 20



and the owner of Cohen & Associates. Once in Atlanta, Braitanbaum investigated

the incident by speaking with Moore and members of the concierge staff, watching

security-camera footage, and collecting computer data on what Evans had been

doing at work. Braitanbaum also obtained the police report from a police officer

who lived in one of Renaissance Residential’s units through an arrangement that

allowed him to pay discounted rent.

      Braitanbaum forwarded the police report to an insurance broker who had

placed workers’ compensation insurance for his company but had no role in placing

liability insurance for the Renaissance Entities. Braitanbaum was concerned that

Evans’s injury might result in some liability for Cohen & Associates or one of the

entities that he managed. The broker responded,

            This seems to be Workers Comp claim for the
            management company, and they should file accordingly.
            If something happens and you get sued (which you
            shouldn’t, there is no reason for you to[]) then we will
            discuss.
Relying on this email, Braitanbaum did not report this incident to Nationwide on

behalf of Renaissance Residential. According to Braitanbaum, Renaissance Retail

and Renaissance Bliss never considered providing notice because they were not

involved with the condominiums or common spaces like the parking area. Evans

ultimately received payment on a workers’ compensation claim.




                                        7
             Case: 19-11733     Date Filed: 08/14/2020   Page: 8 of 20



      Twenty-one months after the incident, in letters dated June 12, 2015, counsel

for Evans requested disclosure of liability insurance covering Renaissance

Residential and City Walk Apartments, among other entities, and requested that they

preserve any evidence in advance of potential litigation. Counsel for Renaissance

Residential and City Walk Apartments forwarded these letters to Nationwide on July

16, 2015.

      On August 20, 2015, Evans filed a state-court lawsuit (the “Evans litigation”)

against City Walk Apartments and Renaissance Residential, among other defendants

who are not parties to this case. Nationwide initially appointed counsel to defend

Renaissance Residential without any reservation of rights.

      But on December 18, 2015, Nationwide wrote to the Renaissance Entities’

general counsel after learning that Renaissance Residential had knowledge of the

incident on the same day that it occurred, even though it had not informed

Nationwide for nearly two years after that.       As a result, the letter advised

Renaissance Residential that Nationwide was reserving its rights to disclaim

coverage. Counsel for Renaissance Residential responded, explaining that it had

lacked any reason to expect a claim from Evans.

      In an amended complaint filed April 28, 2017, Evans added Renaissance

Bliss, Renaissance Retail, and Cohen & Associates as defendants




                                         8
              Case: 19-11733     Date Filed: 08/14/2020    Page: 9 of 20



      Thereafter, Nationwide informed the Renaissance Entities’ general counsel

that it would also defend Renaissance Residential’s “associated parties,” including

Cohen & Associates and Renaissance Bliss, subject to a reservation of rights.

Counsel for Renaissance Residential, Renaissance Bliss, and Cohen & Associates

again responded to object to the contention that they had failed to provide timely

notice to Nationwide.

      Evans alleged in the amended complaint that City Walk Apartments, as

successor in interest, owned, occupied, operated, and managed property at the

Renaissance Walk location; Renaissance Bliss managed property at this location;

and Cohen & Associates owned, occupied, operated, and managed property there.

Evans also averred that the defendants knew or should have known of past criminal

activity at the location. The complaint included three counts of negligence—

negligence for failing to keep the property in proper repair, negligence for failing to

keep the property safe, and a general theory of negligence. Evans requested punitive

damages.

                                          C.

      Nationwide filed this declaratory judgment action in the Northern District of

Georgia on October 6, 2017. Three days later, on October 9, 2017, the parties to the

Evans litigation participated in a successful mediation.          At the mediation,

Nationwide agreed to pay $375,000 on behalf of the Renaissance Entities.


                                          9
               Case: 19-11733   Date Filed: 08/14/2020    Page: 10 of 20



      Nationwide and the Renaissance Entities signed a confidential “Funding and

Status Quo Agreement,” under which Nationwide would fund the $375,000

settlement. The agreement specified that this payment would “not be deemed a

voluntary payment and [would] not waive Nationwide’s right to litigate” this

already-pending lawsuit. Nationwide agreed to forego recoupment of defense costs

and $100,000 of the $375,000 it paid towards settlement, “such that the total amount

at issue with respect to the coverage dispute is limited to $275,000.” The agreement

also provided that the parties did not “waive[] any rights, obligations[,] or defenses

except as specifically set forth” in the agreement.

      After entering into the Funding and Status Quo Agreement, Nationwide filed

an amended complaint in this proceeding on April 27, 2018, with a single claim for

declaratory relief. It alleged that the Renaissance Entities “knew, or should have

reasonably anticipated” that the attack on Evans “might result in a claim against one

or more of the entities insured.” Because the Renaissance Entities’ failure to provide

timely notice was an alleged breach of the insurance policies, Nationwide sought a

declaration that it had no legal obligation to cover the Renaissance Entities’ losses

from the Evans litigation. Nationwide alleged that it had “reserved its rights to seek

recoupment . . . for a portion of its settlement contribution” and sought a declaration

that it was “entitled to reimbursement from its insureds for a portion of the

settlement.”


                                          10
             Case: 19-11733     Date Filed: 08/14/2020   Page: 11 of 20



      The parties eventually filed cross-motions for summary judgment.

Nationwide argued that Georgia law governs the contract and that the Renaissance

Entities breached conditions precedent to the contract by failing to notify

Nationwide promptly.

      The Renaissance Entities, on the other hand, argued that the law of California,

as the state where the contract was delivered, applies. They also contended that they

had not provided late notice and that Nationwide could not prove actual prejudice,

as it must under California law. In addition, the Renaissance Entities urged that

California law required Nationwide to allocate settlement liability, which it could

not do. Finally, the Renaissance Entities asserted that even if Georgia law applied,

they had not breached the notice provisions and Nationwide could not recoup

payments—both because Georgia law does not recognize an insurer’s right to

recoupment and because Nationwide had waived any objections to untimely notice.

      The district court granted Nationwide’s motion for summary judgment and

denied the Renaissance Entities’ cross-motion. The court first noted that Georgia

law likely applied to the insurance contract because it appeared to anticipate

performance in Georgia—the location of the insured property—even though the

contract was delivered in California. But even if that were not the case, the court

opined that Georgia’s choice-of-law rules do not apply the common law of other

jurisdictions, and the Renaissance Entities had not cited any applicable statutory law


                                         11
              Case: 19-11733    Date Filed: 08/14/2020    Page: 12 of 20



from California. Consequently, the court reasoned, Georgia law would apply,

regardless.

      Second, the district court held that, as a matter of law, the Renaissance Entities

had not shown a sufficient reason to delay in notifying Nationwide of the attack on

Evans.   As a result, Nationwide had no duty to defend and indemnify the

Renaissance Entities, even without a showing of prejudice.

      Third, the court held that it did not matter whether Georgia law recognized an

action for recoupment, because Nationwide’s claims arose from the “Funding and

Status Quo Agreement.” The court likewise rejected the Renaissance Entities’

argument that Nationwide waived its objections on the question of proper notice.

For these reasons, the court adjudged that Nationwide was entitled to recoup

$275,000 from the Renaissance Entities.

      The Renaissance Entities filed a timely notice of appeal.

                                          II.

      We review de novo the district court’s grant of summary judgment. Holloman

v. Mail-Well Corp., 443 F.3d 832, 836 (11th Cir. 2006). We view the evidence and

any inferences from it in the light most favorable to the non-moving parties, which

are the Renaissance Entities in this appeal. See id. at 836–37.




                                          12
              Case: 19-11733     Date Filed: 08/14/2020    Page: 13 of 20



                                          III.

   A. This case is not moot

      The Renaissance Entities argue, first, that Nationwide’s sole claim for a

declaratory judgment became moot when it paid to settle the Evans litigation. As a

result, they contend, the district court lacked jurisdiction over this matter. Although

the district court did not address this issue, federal-court jurisdiction is not subject

to waiver, and we have an obligation to address it for the first time on appeal. See

Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986).

      Article III of the Constitution limits federal-court jurisdiction to actual cases

and controversies. Yunker v. Allianceone Receivables Mgmt., Inc., 701 F.3d 369,

372 (11th Cir. 2012) (per curiam). As a result, a case becomes moot—and thus

nonjusticiable—when the parties no longer have a concrete interest in its resolution.

Crown Media, LLC v. Gwinnett Cty., Ga., 380 F.3d 1317, 1324 (11th Cir. 2004).

“No matter how vehemently the parties continue to dispute the lawfulness of the

conduct that precipitated the lawsuit, the case is moot if the dispute ‘is no longer

embedded in any actual controversy about the plaintiffs’ particular legal rights.’”

Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (quoting Alvarez v. Smith, 558
U.S. 87, 93 (2009)).

      In a declaratory judgment action, the question of mootness is “whether the

facts alleged, under all the circumstances, show that there is a substantial


                                          13
               Case: 19-11733      Date Filed: 08/14/2020      Page: 14 of 20



controversy, between parties having adverse legal interests, of sufficient immediacy

and reality to warrant the issue of a declaratory judgment.” Connell v. Shoemaker,

555 F.2d 483, 486 (5th Cir. 1977) (quoting Md. Cas. Co. v. Pac. Coal & Oil Co.,

312 U.S. 270, 273 (1941)).1 We evaluate on a case-by-case basis whether a case or

controversy exists. Wendy’s Int’l, Inc. v. City of Birmingham, 868 F.2d 433, 435–

36 (11th Cir. 1989).

       Here, we have little trouble concluding that a live controversy remains

between Nationwide and the Renaissance Entities. The parties’ Funding and Status

Quo Agreement expressly provided that the dispute over Nationwide’s coverage

obligations remained ongoing and that this litigation would resolve it. Cf. U.S. Fire

Ins. Co. v. Caulkins Indiantown Citrus Co., 931 F.2d 744, 748–49 (11th Cir. 1991)

(holding that no justiciable controversy existed where settlement agreement

unambiguously resolved dispute between insurer and its insured). Based on the

recognition in that agreement that the parties did not resolve whether Nationwide or

the Renaissance Entities would be responsible for $275,000 of the settlement paid

to Evans, the district court declared that Nationwide was entitled to reimbursement

of that amount. Although the Renaissance Entities argued before the district court

that Georgia law does not allow an insurer to recoup settlement payments from its

       1
        We have adopted as binding precedent all decisions of the former Fifth Circuit handed
down before the close of business on September 30, 1981. Bonner v. City of Prichard, Ala., 661
F.2d 1206, 1209 (11th Cir. 1981) (en banc).

                                             14
             Case: 19-11733     Date Filed: 08/14/2020   Page: 15 of 20



insured, they have not challenged on appeal the district court’s holding to the

contrary. And that holding underscores that both parties have a concrete financial

stake in the outcome of this proceeding. For these reasons, this case is not moot.

   B. Georgia law governs this action

      Second, the Renaissance Entities contend that the district court erred in

holding that Georgia law, rather than California law, governs their insurance policy.

The answer to this argument determines whether to apply California’s “notice-

prejudice rule.”    Under California’s notice-prejudice rule, an insurer must

demonstrate that a policyholder’s delay in giving notice significantly hindered its

ability to investigate and resolve a claim under the policy. Pitzer Coll. v. Indian

Harbor Ins. Co., 447 P.3d 669, 674 (Cal. 2019). In contrast, Georgia law does not

require a showing of prejudice when an insurance contract requires notice as a

condition precedent to coverage. Se. Express Sys., Inc. v. S. Guar. Ins. Co. of Ga.,

482 S.E.2d 433, 436 (Ga. Ct. App. 1997).

      In cases under our diversity jurisdiction, we apply the choice-of-law rules of

the forum state. Boardman Petroleum, Inc. v. Federated Mut. Ins. Co., 135 F.3d
750, 752 (11th Cir. 1998) (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487

(1941)). When a contract is at issue, Georgia courts generally apply the law of the

state where the parties made the contract. Gen. Tel. Co. of Se. v. Trimm, 311 S.E.2d
460, 461 (Ga. 1984). But if the contract specifies that performance is to occur in


                                         15
                Case: 19-11733       Date Filed: 08/14/2020       Page: 16 of 20



another state, then that state’s laws will apply. Id. An insurance contract is deemed

“made” in the state where it was delivered. Pink v. A.A.A. Highway Express, 13
S.E.2d 337, 344 (Ga. 1941). However, these rules are subject to an exception:

Georgia courts do not apply other states’ common law. Frank Briscoe Co., Inc. v.

Ga. Sprinkler Co., Inc., 713 F.2d 1500, 1503 (11th Cir. 1983). Instead, they apply

only the statutory law of other states, which includes case law interpreting those

statutes. Id.

       Here, the Renaissance Entities assert several reasons why California law

should govern. Citing our decision in Boardman Petroleum, Inc. v. Federated

Mutual Insurance Co., 135 F.3d 750, they argue that California has greater interests

in having its law control this dispute, that the policy was delivered to their address

in California, and that the policy anticipated performance in California. They also

contend that Georgia’s bar on applying the common law of another jurisdiction did

not preclude the district court from applying the notice-prejudice rule.

       We need not address all these arguments because on the last point, we

disagree. And that renders the other contentions moot.2


       2
         Nevertheless, we note that our decision in Boardman Petroleum, Inc. v. Federated Mutual
Insurance Co., 135 F.3d 750, does not govern the choice-of-law question in this case. In
Boardman, we faced consolidated cases originally filed in the district courts of different states,
whose choice-of-law rules would each apply the state’s own substantive law. Boardman, 135 F.3d
at 753. Therefore, we adopted a “balancing of interests” analysis to resolve the conflict among the
competing choice-of-law rules. See id. Here, however, we follow only Georgia’s choice-of-law
principles. See Klaxon, 313 U.S. at 496. Those principles do not involve a balancing of interests.

                                                16
              Case: 19-11733     Date Filed: 08/14/2020    Page: 17 of 20



      The Renaissance Entities have identified no California statute that creates

California’s notice-prejudice rule. Rather, the Renaissance Entities cite a host of

statutes that merely regulate the insurance industry in California. See, e.g., Cal. Ins.

Code § 680 (“An insurer shall not transact any class of insurance which is not

authorized by its charter.”). They also cite California statutes that govern contract

interpretation in general. But the choice-of-law inquiry under Georgia law is not

whether any statute exists that bears on the contract before the court; it is whether a

particular rule of decision comes from the statutes or from the common law of

another jurisdiction. See Coon v. Med. Ctr., Inc., 797 S.E.2d 828, 833–34 (Ga.

2017). And on that count, the notice-prejudice rule is purely a product of California

common law, see Ins. Co. of State of Pa. v. Associated Int’l Ins. Co., 922 F.2d 516,

523 (9th Cir. 1990) (describing the rule as one of “California decisional law”),

meaning that it is subject to Georgia’s choice-of-law rules that decline to apply the

common law of other jurisdictions.

      The Renaissance Entities try to avoid this result by pointing to a California

statute that provides that insurers waive their objections to a policyholder’s delay in

providing notice when they do not promptly reserve their rights. Cal. Ins. Code

§ 554. But this provision is not the source of the notice-prejudice rule. Objecting to

deficient notice is not the same as being prejudiced by it. And the Renaissance

Entities do not argue on appeal that Nationwide failed to object to improper notice.


                                          17
                Case: 19-11733       Date Filed: 08/14/2020        Page: 18 of 20



Nor do the California Supreme Court’s decisions applying the notice-prejudice rule

interpret or cite this statute. See, e.g., Campbell v. Allstate Ins. Co., 384 P.2d 155,

156 (Cal. 1963). As a result, Georgia courts would not apply the notice-prejudice

rule even if California statutes otherwise governed these policies. See Coon, 797
S.E.2d at 833–34.3 We therefore apply Georgia law here.

   C. The Renaissance Entities failed to provide proper notice to Nationwide as
      required by the policies

       Finally, the Renaissance Entities argue that the district court erred in holding

that they did not adequately notify Nationwide of a potential claim, in accordance

with the requirements of the policy. Although the Renaissance Entities first notified

Nationwide of the attack on Evans over twenty-two months after it occurred, they

contend that this delay was not unreasonable as a matter of law.

       We disagree. Under Georgia law, clauses requiring timely notice to an insurer

are valid as conditions precedent to coverage. Richmond v. Ga. Farm Bureau Mut.

Ins. Co., 231 S.E.2d 245, 250 (Ga. Ct. App. 1976). The policy behind this rule is to




       3
          In their reply brief, the Renaissance Entities argue that Georgia’s exclusion of other
jurisdictions’ common law is limited to states that were formed from the original thirteen colonies.
The Georgia Supreme Court declined to address this issue in its recent decision on the exception.
See Coon, 797 S.E.2d at 834 n.5. As the Renaissance Entities did not raise this argument in their
opening brief, we do not consider it here. See United States v. Oakley, 744 F.2d 1553, 1556 (11th
Cir. 1984) (“Arguments raised for the first time in a reply brief are not properly before the
reviewing court.”). Even so, we observe that the Georgia Supreme Court has applied the exclusion
to the common law of a state that was not one of the original thirteen colonies (or a state created
from one)—Florida. See Motz v. Alropa Corp., 15 S.E.2d 237, 238 (Ga. 1941).

                                                18
             Case: 19-11733     Date Filed: 08/14/2020   Page: 19 of 20



allow insurers an early opportunity to investigate potential claims, prepare for

litigation, and evaluate settlement. Se. Express Sys., 482 S.E.2d at 436. Although it

is generally a jury’s role to decide whether a policyholder has provided adequate

notice, Georgia courts have held that prolonged periods of unjustified delay are

unreasonable as a matter of law. E.g., Allstate Ins. Co. v. Walker, 562 S.E.2d 267,

268 (Ga. Ct. App. 2002).

      The Renaissance Entities argue that their delay was legally justified because,

following Braitanbaum’s good-faith investigation, they believed they bore no

responsibility for the attack. But “misplaced confidence” does not excuse late notice

to an insurer under Georgia law. Protective Ins. Co. v. Johnson, 352 S.E.2d 760,

761 (Ga. 1987) (citation omitted). For this reason, Georgia courts have approved of

granting summary judgment to insurers following even shorter periods of delay. See,

e.g., id. (seventeen months).

      Under the circumstances of this case, the Renaissance Entities’ twenty-two-

month delay in providing notice to Nationwide was unreasonable as a matter of law.

In reaching this conclusion, we have considered “the nature of the event, the extent

to which it would appear to a reasonable person in the circumstances of the

[Renaissance Entities] that injuries or property damage resulted from the event, and

the apparent severity of any such injuries” to Evans. Forshee v. Emps. Mut. Cas.

Co., 711 S.E.2d 28, 31 (Ga. Ct. App. 2011) (citing cases). Here, Braitanbaum


                                         19
             Case: 19-11733    Date Filed: 08/14/2020   Page: 20 of 20



considered Evans to be a “team member,” even though the Renaissance Entities did

not employ her. His investigation indicates that the Renaissance Entities fully

understood the seriousness of the attack on her. And Braitanbaum has admitted that

he communicated with the broker for his workers’ compensation insurance because

he was concerned about liability. Thus, based on the information available to the

Renaissance Entities immediately after the incident, we conclude that their actions

were unreasonable as a matter of law.

                                        IV.

      For the foregoing reasons, we affirm the district court’s grant of summary

judgment to Nationwide.

      AFFIRMED.




                                        20